In child neglect proceedings pursuant to article 10 of the Family Court Act, the appeals are from two modified orders of disposition (one as to each child) of the Family Court, Rockland County, each dated June 27, 1975, each of which granted custody of a child to the Department of Social Services for one year. Orders reversed, on the law, with costs, and proceeding remitted to the Family Court for a hearing to determine whether appellant willfully violated the order of supervision without just cause. The findings of fact were not reviewed. Absent unusual, justifiable circumstances, one’s rights should not be terminated without his presence at the hearing (Matter of Cecilia R., 36 NY2d 317). Petitioner was unjustifiably denied the right to present testimony and cross-examine witnesses before the termination of her custodial rights. We note that hearings on alleged violations of supervision orders are properly conducted pursuant to section 1072 of the Family Court Act and not pursuant to section 1061 thereof. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.